Exhibit 10.1

 

July 1, 2020

 

Capstar Special Purpose Acquisition Corp.

405 West 14th Street

Austin, TX 78701

 

Re:        Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Capstar Special Purpose Acquisition Corp., a Delaware
corporation (the “Company”), and Citigroup Global Markets Inc., UBS Securities
LLC and BTIG, LLC, as representatives (the “Representatives”) of the several
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
27,600,000 of the Company’s units (including up to 3,600,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), and one half of one redeemable warrant. Each whole warrant
(each, a “Warrant”) entitles the holder thereof to purchase one share of Common
Stock at a price of $11.50 per share, subject to adjustment. The Units will be
sold in the Public Offering pursuant to a registration statement on Form S-1 and
a prospectus (the “Prospectus”), filed by the Company with the U.S. Securities
and Exchange Commission (the “Commission”) and the Company has applied to have
the Units listed on the New York Stock Exchange. Certain capitalized terms used
herein are defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Capstar Sponsor Group, LLC, a Delaware limited liability
company (the “Sponsor”), GCCU VI LLC, a Delaware limited liability company
(“GCOF”) and TOCU XXIX LLC, a Delaware limited liability company (“TacOpps”
together with GCOF, the “Investors”) and the undersigned individuals, each of
whom is a member of the Company’s board of directors and/or management team
(each, an “Insider” and collectively, the “Insiders”), hereby agrees with the
Company as follows:

 

1.It is acknowledged and agreed that the Company shall not enter into a
definitive agreement regarding a proposed Business Combination without the prior
consent of the Sponsor and the Investors. The Sponsor and each Insider agrees
that if the Company seeks stockholder approval of a proposed Business
Combination, then in connection with such proposed Business Combination, it, he
or she shall (i) vote any shares of Capital Stock owned by it, him or her in
favor of any proposed Business Combination and (ii) not redeem any shares of
Common Stock owned by it, him or her in connection with such stockholder
approval. If the Company engages in a tender offer in connection with any
proposed Business Combination, each Insider agrees that it, he or she will not
seek to sell its, his or her shares of Common Stock to the Company in connection
with such tender offer.

 

2.The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation (the “Charter”), the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
all Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees not to
propose any amendment to the Charter to (a) modify the substance or timing of
the Company’s obligation to redeem 100% of the Offering Shares if the Company
does not complete a Business Combination within the time period set forth in the
Charter or (b) with respect to any other provision relating to stockholders’
rights or pre-initial Business Combination activity, unless the Company provides
Public Stockholders with the opportunity to redeem their shares of Common Stock
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes, divided by the number of then
outstanding Offering Shares.

 







 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of (i) a
stockholder vote to approve such Business Combination, (ii) a stockholder vote
to approve an amendment to the Charter to (a) modify the substance or timing of
the Company’s obligation to redeem 100% of the Offering Shares if the Company
does not complete a Business Combination within the time period set forth in the
Charter or (b) with respect to any other provision relating to stockholders’
rights or pre-initial Business Combination activity, or (iii) in the context of
a tender offer made by the Company to purchase shares of Common Stock (although
the Sponsor, the Insiders and their respective affiliates shall be entitled to
redemption and liquidation rights with respect to any Offering Shares it or they
hold if the Company fails to consummate a Business Combination within the time
period set forth in the Charter).

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated stockholders from a
financial point of view.

 

4.During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the Commission promulgated thereunder, with respect to
any Units, shares of Common Stock, Founder Shares, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, him or her, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Founder Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii). Each of the Insiders and the Sponsor acknowledges and agrees that, prior
to the effective date of any release or waiver, of the restrictions set forth in
this paragraph 4 or paragraph 8 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 

2 



 

5.In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”), which for purposes of
clarification shall not extend to any other shareholders, members or managers of
the Sponsor, or any of the other undersigned, agrees to indemnify and hold
harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
shall (x) apply only to the extent necessary to ensure that such claims by a
third party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below the lesser of (i) $10.00 per
Offering Share and (ii) the actual amount per Offering Share held in the Trust
Account as of the date of the liquidation of the Trust Account, if less than
$10.00 per Offering Share is then held in the Trust Account due to reductions in
the value of the trust assets, less interest earned on the funds in the Trust
Account which may be withdrawn to pay franchise and income taxes, (y) shall not
apply to any claims by a third party or a Target which executed a waiver of any
and all rights to the monies held in the Trust Account (whether or not such
waiver is enforceable) and (z) shall not apply to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended (the “Securities Act”). In the
event that any such executed waiver is deemed to be unenforceable against such
third party, the Indemnitor shall not be responsible to the extent of any
liability for such third party claims. The Indemnitor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Indemnitor, the Indemnitor notifies the Company in writing that it
shall undertake such defense.

 

6.To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,600,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 900,000 multiplied by a fraction, (i) the numerator of which is 3,600,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 3,600,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Initial Stockholders will own
an aggregate of 20% of the Company’s issued and outstanding shares of Capital
Stock after the Public Offering (assuming the Initial Stockholders do not
purchase any Units in the Public Offering).

 

7.(a)            R. Steven Hicks hereby agrees not to participate in the
formation of, or become an officer or director of, any other any other special
purpose acquisition company with a class of securities registered under the
Exchange Act until the Company has entered into a definitive agreement regarding
an initial Business Combination or unless the Company has failed to complete a
Business Combination within the time period set forth in the Charter.

 

(b)            The Sponsor and each Insider hereby agrees and acknowledges that:
(i) the Underwriters and the Company would be irreparably injured in the event
of a breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6, 7(a), 8(a), 8(b) and 10, as applicable, of this
Letter Agreement, (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 



3 



 

8.(a)            The Sponsor and each Insider agrees that it, he or she shall
not Transfer any Founder Shares (or shares of Common Stock issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination or (B) subsequent to the Business
Combination, (x) if the last sale price of the Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

(b)            The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or shares of Common Stock issued or
issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of the Company’s initial Business Combination (the “Private
Placement Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).

 

(c)            Notwithstanding the provisions set forth in paragraphs 8(a) and
(b), Transfers of the Founder Shares, Private Placement Warrants and shares of
Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 8(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
affiliate of the Sponsor or to any member(s) of the Sponsor, any affiliates of
such members and funds and accounts advised by such members; (b) in the case of
an individual, by gift to a member of such individual’s immediate family or to a
trust, the beneficiary of which is a member of such individual’s immediate
family, an affiliate of such individual or to a charitable organization; (c) in
the case of an individual, by virtue of the laws of descent and distribution
upon death of such person; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the securities were originally purchased; (f) in
the event of the Company’s liquidation prior to the completion of an initial
Business Combination; (g) by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
or (h) in the event of the Company’s liquidation, merger, capital stock
exchange, reorganization or other similar transaction which results in all of
the Company’s stockholders having the right to exchange their shares of Common
Stock for cash, securities or other property subsequent to the completion of an
initial Business Combination; provided, however, that, in the case of
clauses (a) through (e) or (g), these permitted transferees must enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions herein.

 

9.Prior to the consummation of the initial Business Combination, the Investors
shall have the right to appoint one representative to the Board of Directors of
the Company and one observer of the Board of Directors of the Company commencing
on the effective date of the registration statement on Form S-1 related to the
Public Offering until the earlier to occur of (i) any Business Combination or
(ii) the Investors or their affiliates ceasing to own membership units in the
Sponsor. The Sponsor agrees to vote the Founder Shares in favor of the
Investors’ appointee to the Board when the Investors’ appointee is up for
election.

 

10.Each of the Insiders agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination, the liquidation of the Company, or his or her removal,
death or incapacity. The Sponsor and each Insider represents and warrants that
it, he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked. Each Insider’s
biographical information furnished to the Company (including any such
information included in the Prospectus) is true and accurate in all material
respects and does not omit any material information with respect to the
Insider’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act. Each Insider’s questionnaire furnished to the Company and the
Representatives is true and accurate in all material respects. Each Insider
represents and warrants that: it, he or she is not subject to or a respondent in
any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it, he or she is not
currently a defendant in any such criminal proceeding.

 



4 



 

11.Except as disclosed in the Prospectus, neither the Sponsor nor any Insider,
nor any affiliate of the Sponsor or any Insider, shall receive from the Company
any finder’s fee, reimbursement, consulting fee, monies in respect of any
repayment of a loan or other compensation prior to, or in connection with any
services rendered in order to effectuate, the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following, none of which will be made from the proceeds held in
the Trust Account prior to the completion of the initial Business Combination:
repayment of a loan and advances up to an aggregate of $250,000 made to the
Company by the Sponsor; payment to an affiliate of the Sponsor for certain
office space, utilities and secretarial and administrative support as may be
reasonably required by the Company for a total of $10,000 per month;
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor, an affiliate of the Sponsor or any of the Company’s
officers or directors to finance transaction costs in connection with an
intended initial Business Combination, provided, that, if the Company does not
consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.00 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

 

12.The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

13.As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Capital
Stock” shall mean, collectively, the Common Stock and the Founder Shares;
(iii) “Founder Shares” shall mean the 6,900,000 shares of the Company’s Class B
common stock, par value $0.0001 per share (up to 900,000 shares of which are
subject to complete or partial forfeiture by the Sponsor if the over-allotment
option is not exercised in full or in part by the Underwriters), of which
5,750,000 were initially issued to the Sponsor and 1,150,000 were issued as a
stock dividend on July 1, 2020, prior to the consummation of the Public
Offering; (iv) “Initial Stockholders” shall mean the Sponsor and any Insider
that holds Founder Shares; (v) “Private Placement Warrants” shall mean the
Warrants to purchase up to 6,800,000 shares of Common Stock of the Company (or
7,520,000 shares of Common Stock if the over-allotment option is exercised in
full by the Underwriters) that the Sponsor has agreed to purchase for an
aggregate purchase price of $6,800,000 (or $7,520,000 if the over-allotment
option is exercised in full by the Underwriters), or $1.00 per Warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (vi) “Public Stockholders” shall mean the holders of securities
issued in the Public Offering; (vii) “Trust Account” shall mean the trust
account into which the net proceeds of the Public Offering and certain proceeds
from the sale of the Private Placement Warrants shall be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 



5 



 

14.Subject to the terms and conditions of this paragraph 13, if, in connection
with or prior to the closing of the initial Business Combination, the Company
proposes to raise additional capital by issuing any equity securities, or
securities convertible into, exchangeable or exercisable for equity securities
other than Excluded Securities (as defined below) (such securities, “New Equity
Securities”), the Company shall first make an offer of the New Equity Securities
to the Sponsor in accordance with the following provisions of this paragraph 13
(the “Right of First Offer”):

 

(a)            Offer Notice.

 

(i)            The Company shall give written notice (the “Offering Notice”) to
the Sponsor stating its bona fide intention to offer the New Equity Securities
and specifying the number of New Equity Securities and the material terms and
conditions, including the price, pursuant to which the Company proposes to offer
the New Equity Securities.

 

(ii)           The Offering Notice shall constitute the Company’s offer to sell
the New Equity Securities to the Sponsor, which offer shall be irrevocable for a
period of three (3) business days (the “ROFO Notice Period”).

 

(b)            Exercise of Right of First Offer.

 

(i)            Upon receipt of the Offering Notice, the Sponsor shall have until
the end of the ROFO Notice Period to offer to purchase any or all of the New
Equity Securities by delivering a written notice (a “ROFO Offer Notice”) to the
Company stating that it offers to purchase such New Equity Securities on the
terms specified in the Offering Notice. Any ROFO Offer Notice so delivered shall
be binding upon delivery and irrevocable by the Sponsor.

 

(ii)            If the Sponsor does not deliver a ROFO Offer Notice during the
ROFO Notice Period or indicates, in its ROFO Offer Notice its offer to purchase
some but not all of the New Equity Securities, the Sponsor shall be deemed to
have waived all of the Sponsor’s rights to purchase such number of New Equity
Securities that it declined to purchase, and the Company shall thereafter be
free to sell or enter into an agreement to sell such number of New Equity
Securities to any third party without any further obligation to the Sponsor
pursuant to this paragraph 13 within the forty-five (45) day period thereafter
(and with respect to an agreement to sell, consummate such sale at any time
thereafter) at a price not more favorable to the third party than those set
forth in the Offering Notice. If the Company does not sell or enter into an
agreement to sell such number of New Equity Securities within such period, the
rights provided hereunder shall be deemed to be revived and such New Equity
Securities shall not be offered to any third party unless first re-offered to
the Sponsor in accordance with this paragraph 13.

 

(c)            Excluded Securities. For purposes hereof, the term “Excluded
Securities” means any warrants issued upon the conversion of working capital
loans to the Company, if any, made by the Sponsor, an affiliate of the Sponsor
or any of the Company’s officers or directors to finance transaction costs in
connection with an intended initial Business Combination (up to $1,500,000 of
which may be convertible at the option of the lender into warrants of the
post-Business Combination entity having the same terms as the Private Placement
Warrants at a price of $1.00 per warrant), and any securities issued by the
Company as consideration to any seller in the Business Combination or in
satisfaction for any amounts owed by or claims against the Company.

 



6 



 

(d)            Assignment of Right of First Offer. The Right of First Offer may
be assigned in whole or in part by the Sponsor to any of its members without the
prior consent of the Company. Following any such assignment, the Company and any
such assignee shall comply with the provisions set forth in this paragraph 13
with respect to the Right of First Offer as if such assignee were a party
hereto.

 

15.The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Insider shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

16.The Company shall not, without the prior consent of the Investors,
(i) include the name of the Investors or any of its affiliates in any
disclosure, marketing materials, tombstones and other usages in connection with
the Public Offering, otherwise related to the activities of the Company, or in
connection with the initial Business Combination or thereafter; (ii) amend any
term of the Founder Shares, including, but not limited to, the economic terms;
(iii) amend any term of the Private Placement Warrants, including, but not
limited to, economic terms; or (iv) amend any terms of the Trust Account.

 

17.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

18.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.

 

19.Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

20.This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

21.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 



7 



 

22.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

23.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

24.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided that
paragraph 5 of this Letter Agreement shall survive such liquidation.

 



8 



 

  Sincerely,       Capstar Sponsor Group, LLC       By: /s/ R. Steven Hicks    
Name: R. Steven Hicks     Title: Manager         /s/ R. Steven Hicks     R.
Steven Hicks         /s/ Rodrigo de la Torre     Rodrigo de la Torre         /s/
Jamie Weinstein     Jamie Weinstein         /s/ Kathryn Cavanaugh     Kathryn
Cavanaugh         /s/ John Ghiselli     John Ghiselli         /s/ James
Whittenburg     James Whittenburg

 

  GCCU VI LLC       By: /s/ Russell D. Gannaway   Name: Russell D. Gannaway  
Title: Authorized Person       TOCU XXIX LLC       By: /s/ Russell D. Gannaway  
Name: Russell D. Gannaway   Title: Authorized Person

 

[Signature Page to Letter Agreement]

 





 

Acknowledged and Agreed:   Capstar Special Purpose Acquisition Corp.   By: /s/
R. Steven Hicks  



  Name: R. Steven Hicks   Title: Chief Executive Officer and Chief Financial
Officer  



 

[Signature Page to Letter Agreement]

 



